Read®, J.
Upon the facts agreed the judgment of the-Court below was clearly right.
The lien created by the mortgage of 1861 was valid as; against the defendant’s claim of homestead. And it was also valid as against the creditors of the defendant and his as-signee in bankruptcy. .
Whether the plaintiff should have sought his rights-through the United States or the State Courts, is of.small-moment to the defendant. ¥e are of the opinion however*, that this procedure in the State Court was right.
There is no error. This will be certified.
PeR CüRiam. .Judgment affirmed...